ADKINS, Justice.
We have for review the decision of Dixon v. State, 463 So.2d 342 (Fla. 2d DCA 1985), in which the Second District Court of Appeal certified the exact same question it previously certified to us in State v. Enmund, 476 So.2d 165 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In Enmund, we held that a defendant can be convicted of and sentenced for both felony murder and the underlying felony.
Accordingly, we quash the opinion of the district court.
It is so ordered.
BOYD, C.J., and McDONALD, EHRLICH and SHAW, JJ., concur.
OVERTON, J., dissents with an opinion.